DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/20 has been considered by the examiner.

Drawings
The drawings were received on 10/29/20 are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14 and 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chang et al. (US 9,899,931 B1).
           Chang et al. disclose a zero voltage switching flyback converter for primary switch turn off transitions in Figures 1-9.
In regard to claim 1. A control circuit for a switching converter (Fig. 5) having a main power switch (Q1(SW)) and a freewheeling circuit (Q2(SR)), wherein the control circuit is configured to: a) control the freewheeling circuit (40) to be turned on in a first time interval after the main power switch is turned off (see Fig. 6), b) control the freewheeling circuit to be turned on in a second time interval (see Fig. 6) after the first time interval, in order to reduce turn-on loss of the main power switch; and c) wherein the first time interval and the second time interval do not overlap each other in a switching cycle (SW, SR, SW, SR) (see col. 3, line 55 to col. 5, line 57).  

In regard to claim 14. The control circuit of claim 1, wherein the switching converter operates under a discontinuous current mode (DCM) (see col.6, line 55 to col. 7, line 19) 



Allowable Subject Matter

Claims 2-13, 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is allowed because the prior art of record fails to disclose or suggest a control circuit including the limitation “wherein the second time interval starts after the current flowing through the freewheeling circuit decreases to zero, and ends before the main power switch is turned on“  in addition to other limitations recited therein.

Claim 3 is allowed because the prior art of record fails to disclose or suggest a control circuit including the limitation “wherein the control circuit is configured to adjust a length of the second time interval according to information of an input voltage and an output voltage of the switching converter“ in addition to other limitations recited therein.

Claim 7 is allowed because the prior art of record fails to disclose or suggest a control circuit including the limitation “ wherein the control circuit is configured to control the 

Claim 9 is allowed because the prior art of record fails to disclose or suggest a control circuit including the limitation “wherein the control circuit is further configured to control the freewheeling circuit to be turned on in the second time interval when a corresponding valley of the drain-source voltage of the freewheeling circuit is detected after the first time interval“  in addition to other limitations recited therein.

Claim 11 is allowed because the prior art of record fails to disclose or suggest a control circuit including the limitation “wherein the on time of the freewheeling circuit is controlled by a count circuit generating an on time determined in accordance with the input voltage and the output voltage“ in addition to other limitations recited therein.
 
Claim 12 is allowed because the prior art of record fails to disclose or suggest a control circuit including the limitation “wherein the on time of the freewheeling circuit is controlled by a comparison circuit that compares a secondary current flowing through the freewheeling circuit against a current threshold“ in addition to other limitations recited therein.

Claim 15 is allowed because the prior art of record fails to disclose or suggest a control circuit including the limitation “wherein: a) the freewheeling circuit comprises a main 

Claim 17 is allowed because the prior art of record fails to disclose or suggest a control circuit including the limitation “further comprising: a) a detection circuit configured to receive a sample signal representing the drain- source voltage of the freewheeling circuit, and to generate a detection signal representing that a valley voltage of the drain-source voltage of the freewheeling circuit is detected; b) an enabling circuit configured to generate an enabling signal after the first time interval and before the main power switch is turned on in a next switching period; and c) a freewheeling control circuit configured to control the freewheeling circuit to be turned on when both the detection signal and the enabling signal are active to select a corresponding valley moment“ in addition to other limitations recited therein.

Claims 4-6, 8, 13 and 18-20 depend upon an allowable claim.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. (US 2018/0115252) disclose a forced zero voltage switching flyback converter.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838